11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Gary Lee Corpian and                          * From the 42nd District Court
Marilu Lee Corpian,                             of Taylor County, Texas
                                                Trial Court No. 48,766-A.

Vs. No. 11-16-00081-CV                        * April 28, 2017

City of Abilene,                              * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has considered the parties’ motion to dismiss this appeal with
prejudice and concludes that the motion should be granted.             Therefore, in
accordance with this court’s opinion, the appeal is dismissed. The costs incurred
by reason of this appeal are taxed against the party incurring same.